Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
The office acknowledges Applicants’ filing of the claim amendments and arguments (5/3/2021) in response to the office action dated 2/3/2021. For the sake of compact prosecution, the examiner discussed proposed amendments with Atty. Altman on 6/7/2021. Claims 1, 18-20 have been amended. Claims 4-8 have been cancelled. In light of the claim amendments (5/3/2020), and the following examiner’s amendments, the rejections of record are withdrawn. Claims 1-3, 9-15, 18-19 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Altman on 6/9/2021. 
The application has been amended as follows: 
1. In claim 1, line 1, after ‘method for treating’, INSERT “chronic”.
2. DELETE claim 20. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method is for treating chronic pain with a therapeutically effective amount of compounds of formula (I). 
	The closest prior art Mechoulam teaches cannabinoid (CBD) derivatives including HU-436, a compound of formula I to be useful as anti-inflammatory agent. Applicants in the specification have shown that CBD in all experiments was more potent than HU-436 in reducing inflammation, and reduced TNF-a level by 48-58% as compared to a reduction of up to 20% only found for HU-436. However, HU-436 was found to be more effective than CBD in reducing long lasting pain (chronic). The specification as filed thus shows that whereas HU-436 has only moderate anti-inflammation properties compared to CBD, it is much more potent than CBD in reducing long lasting pain. The results presented in the specification as filed are completely unexpected over Mechoulam, as they show that the anti-inflammatory activity does not necessarily correlate to the anti-pain properties, indicating that compounds having good anti-inflammatory activity are not necessarily useful in treating pain. The prior art do not anticipate or make obvious the claimed method. Thus claims 1-3, 9-15, 18-19 are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627